Citation Nr: 0631471	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a thoracic spine injury, and if so whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The reopened claim for service connection for residuals of a 
thoracic spine injury is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2001 RO decision denied service 
connection for residuals of a thoracic spine injury.  

2.  The evidence received since the RO denial in January 
2001, considered in conjunction with the record as a whole, 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a thoracic 
spine injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for residuals of a thoracic 
spine injury in January 2001.  The veteran did not disagree 
with that decision after he was notified in February 2001, 
and the decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine whether there is new and 
material evidence to reopen the claim before proceeding to 
the merits of the appeal.

In denying service connection for residuals of an injury to 
the thoracic spine in January 2001, the RO found that, 
although the veteran was seen in service for thoracic spine 
complaints, including in February 1979 when he reported an 
injury while lifting weights, and although there were 
findings of a current disability per VA outpatient treatment 
records dated in 1999 to 2000, which showed degenerative 
changes by MRI in 1999, there was no medical evidence of a 
nexus between service and the current findings.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the January 2001 rating decision.  Specifically an 
August 2006 letter from Dr. Burling states that it appears 
from reports and "our evaluation" that the veteran's back 
complaints originated at age 20 when he injured his upper 
back while lifting weights.  This evidence was submitted to 
the Board in August 2006 twice, and the veteran waived his 
right to have this evidence considered by the RO prior to a 
Board decision in an August 8, 2006 statement.  This evidence 
demonstrates the existence of nexus opinion which was not 
previously of record and which is a criterion for the 
establishment of service connection.  As new and material 
evidence has been received, the claim is reopened.  
38 U.S.C.A. § 5108.  

As the Board is reopening the claim for service connection, 
there is no need to discuss compliance with VA duties to 
notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp.  2005); and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning the attempt to 
reopen this claim.  


ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of an injury to the thoracic 
spine is reopened.  To that extent, the appeal is granted.  


REMAND

The veteran seeks service connection for residuals of an 
injury to the thoracic spine.  The Board notes that while the 
veteran has submitted copies of some service records, the 
veteran's complete service medical records have not been 
associated with the claims file.  In addition, the veteran 
has stated during his June 2006 hearing before the 
undersigned that he has had treatment for his back complaints 
at a VA facility in Pensacola, Florida in the early 1980's, 
and that he had treatment from private providers in Fort 
Walton Beach in the 1980's.  These records are not in the 
file.  He also referred to recent treatment from private 
examiners.  

The veteran was treated in service for back complaints and he 
currently has been diagnosed with a thoracic back disorder; 
thus, VA should schedule him for an examination to determine 
if there is a medical nexus between the two. 

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service medical 
records.  If these records cannot be 
obtained, document search efforts made 
and any determination that service 
medical records do not exist or that 
further efforts to obtain the records 
would be futile.  

2.  Obtain any outstanding records of 
treatment of the veteran at the VA 
facility in Pensacola, Florida beginning 
in 1980.  

3.  Ask the veteran to provide any 
pertinent evidence in his possession and 
any outstanding medical records 
pertaining to post-service treatment or 
evaluation of his thoracic spine 
disorder, or to complete identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  Thereafter, 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  

4.  Schedule the veteran for a VA 
examination to evaluate his thoracic 
spine complaints.  The claims file must 
be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  For each 
diagnosis, the examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the diagnosed disability is related 
to service.  

5.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue, and 
afforded the appropriate opportunity to 
respond.  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


